Citation Nr: 1643261	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for erectile dysfunction, rated as noncompensable, effective February 3, 2012 (date of claim).  The Veteran was notified of this decision in December 2013, and within that same month, he filed a notice of disagreement with the initial disability rating assigned for his erectile dysfunction.  He did not disagree with the effective date assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence shows that the Veteran's service-connected erectile dysfunction is manifested by sexual dysfunction without deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the rating decision on appeal granted service connection for erectile dysfunction and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, August 2012 and April 2013 letters also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, VA treatment records, post service private treatment records, and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.  

Additionally, the prior remand instructions were substantially complied with.  Instructions from the March 2016 Board remand pertinent to the claim being decided included requesting from the Veteran his private treatment records from Dr. P.H. dated after January 2012.  In response, the RO/AMC requested the records and any other relevant treatment records from the Veteran.  In July 2016, the Veteran was contacted via telephone regarding his claim; he indicated that he had received the letter from the RO/AMC requesting additional information for his claim.  He stated that he had no further evidence to send to the RO/AMC and he requested that the case be decided.  Then, in July 2016, the Veteran submitted a signed Expedited Processing form indicating that he did not have any additional evidence regarding his appeal. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Initial Rating

The Veteran contends that his service-connected erectile dysfunction is more disabling than initially evaluated.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings. The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected erectile dysfunction currently is evaluated as noncompensable under 38 C.F.R. Part 4, Diagnostic Code 7522.  These criteria provide that when there is penis deformity with loss of erectile power, a 20 percent disability rating will be assigned. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  A footnote to Diagnostic Code 7522 indicates that disabilities evaluated under Diagnostic Code 7522 also should be reviewed for entitlement to special monthly compensation under § 3.350.  See also 38 C.F.R. § 3.350 (2016).

Factual Background 

Private urology records from October 2003 show that the Veteran was treated for prostate cancer.  In another record from January 2004, it was indicated that he was status post-seed implant from November 2003.  Additional records from March 2004 show that the Veteran complained of erectile dysfunction secondary to radiation.  This complaint continued through to January 2012, at which time the records show that the Veteran was treated for impotence, nocturia, and prostate cancer.  

The Veteran's VA treatment records show that he has continued to seek treatment for erectile dysfunction.  During a September 2013 VA examination for prostate cancer, the Veteran reported erectile dysfunction.  

The Board notes that the Veteran's VA treatment records include a message from him, dated March 2014, in which he stated he did not use "the VA system for [his] routine care," and instead identified the name of a primary care physician, Dr. P.H., who had "recently completed [his] annual physical."  The VA treatment records also show that in May 2014, during a urology consult in which the Veteran requested the issuance of a vacuum erection device, he reported receiving treatment from an "outside urologist," to include a "full exam" in March 2014.

As noted, the Board remanded the claim in March 2016 to obtain the private records discussed in May 2014.  However, the Veteran did not provide any additional records.  He also did not identify provider(s) of any additional treatment or evaluation he has received for erectile dysfunction or provide any releases necessary for VA to secure such records of treatment or evaluation.  In July 2016, the Veteran was contacted and he reported that he did not have any additional information or evidence for his claim for an increase for his service-connected erectile dysfunction.  Finally, as noted, he also submitted a signed waiver indicating that he had no additional evidence to submit in support of his claim.  

Analysis 

The Board acknowledges the Veteran's assertions that his service-connected erectile dysfunction is more disabling than currently evaluated. The record evidence does not support these assertions.  The record evidence shows that the Veteran's service-connected erectile dysfunction is not manifested by compensable disability such that an initial compensable rating is warranted under Diagnostic Code 7522. 

The evidence is against a compensable rating for erectile dysfunction pursuant to the rating criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7522.  While the Veteran has pointed to the loss of erectile function, the award of special monthly compensation is intended to compensate for that disability.  There is no basis for additional compensation for the disability. The Veteran's VA treatment records show no evidence of any penis deformity and there is no evidence that the Veteran is entitled to a compensable rating for his service-connected erectile dysfunction.  

A preponderance of the evidence is against the assignment of a compensable rating. Therefore, the claim of entitlement to an initial compensable disability rating for service-connected erectile dysfunction must be denied.  38 U.S.C.A. § 5107 (a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Extraschedular Consideration

The Board must determine whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected erectile dysfunction.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a 

claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected erectile dysfunction are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected erectile dysfunction.  This is especially true because the zero percent rating currently assigned for the Veteran's erectile dysfunction contemplates no disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  And, as noted above, the Veteran also was awarded special monthly compensation based on the loss of use of a creative organ in the currently appealed rating decision issued in November 2013.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


